Citation Nr: 0612719	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  99-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's chronic post-operative lumbosacral 
spine disability with degenerative disc disease and 
lumbosacral strain for the period prior to August 16, 1999.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's chronic post-operative lumbosacral 
spine disability with degenerative disc disease and 
lumbosacral strain for the period on and after August 16, 
1999.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1980 to June 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic back disorder.  
In July 1998, the Board granted service connection for 
chronic low back pain.  In August 1998, the RO implemented 
the Board's award and established service connection for 
chronic back pain; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of December 16, 
1996.  In November 1998, the veteran's chronic lumbosacral 
spine disorder was recharacterized as lumbosacral strain 
evaluated as 10 percent disabling.  In August 2000, the 
Board, in pertinent part, remanded the veteran's entitlement 
to an initial evaluation in excess of 10 percent for his 
chronic lumbosacral spine disability to the RO for additional 
action.  

In August 2002, the Board determined that additional 
development of the record was necessary.  In October 2003, 
the Board remanded the veteran's claim to the RO for 
additional action.  

In February 2004, the RO increased the initial evaluation for 
the veteran's chronic lumbosacral spine disability from 10 to 
20 percent and assigned a 40 percent evaluation effective on 
and after August 16, 1999.  In September 2004, the Board 
remanded the veteran's claim to the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as the veteran's entitlement 
to an evaluation in excess of 20 percent for his chronic 
post-operative lumbosacral spine disability with degenerative 
disc disease and lumbosacral strain for the period prior to 
August 16, 1999, and an evaluation in excess of 40 percent 
for his chronic post-operative lumbosacral spine disability 
with degenerative disc disease and lumbosacral strain for the 
period on and after August 16, 1999.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases addressed below, an initial 60 
percent evaluation for the veteran's chronic post-operative 
lumbosacral spine disability with degenerative disc disease 
and lumbosacral strain is GRANTED during the entire appeal 
period.  


FINDINGS OF FACT

1.  Prior to and after August 16, 1999, the veteran's chronic 
post-operative lumbosacral spine disability has been shown to 
be manifested by pronounced degenerative disc disease with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief.  

2.  The version of 38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002, is more favorable to the 
veteran's claim than the amended versions of the regulation.  


CONCLUSION OF LAW

The criteria for an initial 60 percent evaluation for the 
veteran's chronic post-operative lumbosacral spine disability 
with degenerative disc disease and lumbosacral strain have 
been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluations of the veteran's 
lumbosacral spine disorder, the Board observes that the RO 
issued VCAA notices to the veteran in November 2004 and May 
2005 which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The veteran was 
specifically informed that he should submit any relevant 
evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim for 
higher initial evaluations.  He was not informed of the type 
of evidence necessary to establish the relevant effective 
dates for the disability.  Notwithstanding the deficient 
notice given the veteran, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision given the favorable outcome below.  If the 
veteran is not satisfied with the effective date assigned, he 
can submit a notice of disagreement.  Thus, he is not 
prejudiced by the Board's action.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.   Historical Review

A February 1990 hospital summary from St. Francis Medical 
Center indicates that the veteran was diagnosed with lumbar 
degenerative disc disease and underwent a right L4-5 
microdiscectomy.  The report of a January 1997 VA examination 
for compensation purposes states that the veteran was 
diagnosed with post-operative lumbar spine degenerative disc 
disease and degenerative arthritis.  In July 1998, the Board 
granted service connection for a chronic back disorder 
manifested by chronic low back pain secondary to the 
veteran's service-connected chronic right ankle instability.  
In August 1998, the RO implemented the Board's award; 
established service connection for chronic back pain; and 
assigned a 10 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

The report of an August 1998 VA examination for compensation 
purposes states that the veteran was diagnosed with chronic 
lumbar pain secondary to degenerative arthritis and chronic 
strain.  In November 1998, the RO recharacterized the 
veteran's chronic post-operative lumbar spine disability as 
lumbosacral strain evaluated as 10 percent disabling.  In 
February 2004, the RO recharacterized the veteran's chronic 
post-operative lumbosacral spine disability as chronic back 
pain and both increased the initial evaluation for that 
disorder from a 10 to a 20 percent evaluation and assigned a 
40 percent evaluation for the period on and after August 16, 
1999, under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Disability evaluations 
are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  

On and before September 22, 2002, the rating schedule 
directed that a 10 percent evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease).  Under the amended rating 
schedule, intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation was warranted for 
intervertebral disc syndrome which was productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation required incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be rated using 
the evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

On and before September 25, 2003, slight limitation of motion 
of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 40 percent disability evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code Diagnostic Code 5292 (2003).  A 10 percent 
evaluation was warranted for lumbosacral strain where there 
was characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease), lumbosacral strain, and other 
spine and back disorders.  Under the amended rating schedule, 
lumbosacral strain is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine which 
directs that a 10 percent evaluation is warranted where there 
is either forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; a combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation requires either forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation requires forward flexion of the cervical spine of 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
either unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire spine.  

Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).    

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003) to be more favorable to the veteran as they 
require less specific symptoms than the amended versions of 
38 C.F.R. § 4.71a.  Therefore, the Board will review the 
evaluation of the veteran's post-operative lumbosacral spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) and 38 C.F.R. § 4.71a, 5292 (2003).  VAOPGPREC 3-2000.  

At the January 1997 VA examination for compensation purposes, 
the veteran complained of chronic back pain, occasional right 
leg and upper left leg numbness, and impaired sleep and 
vocational pursuits.  The veteran's history of surgical 
excision of a L5 herniated nucleus pulposus was noted.  On 
examination, the veteran exhibited a gait which was "very 
protective of his lower back;" a lumbar spine range of 
motion of forward flexion to 40 degrees, backward extension 
to 0 degrees, bilateral lateral flexion to 20 degrees, right 
rotation to 15 degrees, and left rotation to 20 degrees; 
slight tactile pain over the left lower lumbar region; slight 
numbness to the right second and third toes; and no leg 
numbness.  Contemporaneous X-ray studies of the lumbosacral 
spine revealed L5-S1 disc space narrowing and osteoarthritic 
changes.  The veteran was diagnosed with "Limitation to life 
style: 1.  Chronic back pain; 2.  Inability to work; 3.  
Decreased activity secondary to chronic pain; 4.  Increased 
weight; 5.  Development of hypertension in the last five 
years; and 6.  Sleeping problems secondary to chronic pain."  

An April 1997 VA treatment record states that the veteran's 
"right sciatic neuropathy is aggravated by ankle 
instability."  At a September 1997 VA examination for 
compensation purposes, the veteran complained of chronic low 
back pain which radiated to his right leg.  On examination, 
the veteran exhibited severe low back pain on spinal 
percussion; decreased right lower extremity touch and 
pinprick sensation in the right L5 distribution; and 
symmetrical 2+ bilateral lower extremity deep tendon 
reflexes.  An impression of chronic low back pain with 
symptoms suggestive of lumbar radiculopathy was advanced.  

At an August 1998 VA examination for compensation purposes, 
the veteran complained of chronic low back pain with morning 
stiffness, lower extremity numbness, and a burning sensation 
in his right second, third, and fourth toes.  He conveyed 
that his chronic low back pain significantly interfered with 
his vocational and daily activities.  On orthopedic 
evaluation, the veteran exhibited a lumbar spine range of 
motion of forward flexion to 28 degrees with muscle spasms, 
backward extension to 5 degrees, right lateral flexion to 15 
degrees, and left lateral flexion to 10 degrees; tenderness 
and muscle spasm on palpation of the bilateral lumbar region; 
and good back alignment.  The veteran was diagnosed with 
"chronic lumbar pain secondary to degenerative 
osteoarthritis and chronic strain."  On neurological 
evaluation, the veteran exhibited slightly decreased 
sensation to touch and pinprick in the right L5 distribution 
and bilateral 2+ and symmetrical lower extremity deep tendon 
reflexes.  The examiner noted the veteran's prior lumbar 
spine discectomy.  A diagnosis of post-operative chronic low 
back pain "most likely" due to a herniated nucleus pulposus 
was advanced.  

In his February 1999 Appeal to the Board (VA Form 9), the 
veteran stated that he experienced chronic lumbar spine pain 
and had been repeatedly diagnosed with sciatic neuropathy.  
He advanced that a 60 percent evaluation was warranted for 
his chronic post-operative lumbar spine degenerative disc 
disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

An August 1999 VA orthopedic evaluation states that the 
veteran complained of chronic low back pain which radiated 
into the buttocks.  On examination, the veteran exhibited a 
lumbar spine range of motion of forward flexion to 10 
degrees, extension to 5 degrees, and lateral bending to 10 
degrees; "vague tenderness" over the lumbar spinous 
process; 2+ and equal bilateral deep tendon reflexes; and no 
muscle spasm.  The VA physician commented that:

This patient has lumbar spondylosis on 
the basis of a previous L5-S1 discectomy.  
His presumed metallic stent precludes 
conduct of a MRI.  Moreover, the 
patient's complaints are predominantly 
discogenic in character with sclerotomal 
distribution.  

A May 2000 VA orthopedic evaluation indicates that the 
veteran complained of chronic radiating low back pain.  On 
examination, the veteran exhibited a lumbar spine range of 
motion of forward flexion to 10 degrees and extension to 5 
degrees; "vague tenderness" over the lumbar spinous 
process; 2+ and equal bilateral deep tendon reflexes; and no 
muscle spasm.  The VA physician commented that there had been 
no change in the veteran's lumbar spondylosis.  The veteran 
was prescribed treatment at a VA pain clinic.  

At a March 2002 VA examination for compensation purposes, the 
veteran complained of progressive post-operative lumbar spine 
pain with bilateral radiation to the lower extremities.  He 
clarified that his low back pain was exacerbated by any 
motion and prolonged periods of standing and sitting.  On 
examination, the veteran exhibited a range of motion of the 
lumbar spine of forward flexion to 10 degrees, extension to 5 
degrees, and lateral bending to 5 degrees without spasm; and 
1+ symmetrical lower extremity deep tendon reflexes.  The 
examiner stated that:

This patient has lumbar spondylosis.  He 
has undergone a previous discectomy at 
L4-5.  The results have been poor.  He 
has developed disc collapse between L4 
and L5 with spondylotic changes.  ...  The 
patient's pain appears to be axial pain, 
which is discogenic and sclerotomal in 
character.   

At an October 2005 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain 
which he characterized as 10/10.  He clarified that his low 
back pain radiated down his right lower extremity to his foot 
and necessitated that he remain in bed two to three days a 
week.  On examination, the veteran exhibited a loss and 
flattening of the lumbar lordosis; a lumbar spine range of 
motion of forward flexion to 40 degrees "with a degree of 
unsteadiness," extension to 0 degrees "with a degree of 
unsteadiness," right lateral flexion to 10 degrees, left 
lateral extension to 15 degrees, and bilateral rotation to 5 
degrees with pain; 1+ bilateral lumbar muscle spasm; 
bilateral paravertebral muscle tenderness; absent bilateral 
knee and ankle deep tendon reflexes; and intact sensation.  
The veteran was diagnosed with lumbar spine degenerative disc 
disease with spondylosis involving L4-5 and L5-S1 and a 
history of a lumbar laminectomy.  

The Board has reviewed the probative evidence of record 
including the veteran's written statement on appeal.  During 
the period prior to August 16, 1999, the veteran's 
service-connected post-operative lumbosacral spine disability 
was shown to manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and little intermittent relief.  There has been no 
improvement of the veteran's post-operative lumbosacral spine 
disability picture since August 16, 1999.  Such findings 
merit assignment of a 60 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
That evaluation represents the maximum schedular evaluation 
and encompasses lumbosacral spine limitation of motion.  
Therefore, the Board concludes that an initial 60 percent 
evaluation is warranted for the veteran's chronic 
post-operative lumbosacral spine disability with degenerative 
disc disease and lumbosacral strain for the periods prior to 
and from August 16, 1999.  



ORDER

A 60 percent evaluation for the periods prior to and from 
August 16, 1999, for the veteran's chronic post-operative 
lumbosacral spine disability with degenerative disc disease 
and lumbosacral strain is GRANTED, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


